              Case 3:18-cv-03748-JCS Document 370 Filed 05/01/21 Page 1 of 5



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-806-9864, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                            THE UNITED STATES DISTRICT COURT

 8                                 FOR NORTHERN CALIFORNIA

 9

10

11                                            )       Case No. 3:18-cv-03748-JCS
                                              )
12        Tatyana E. Drevaleva                )
                                              )
13                       Plaintiff,           )       Additional Information to my
                                              )
14                       vs.                  )       Administrative Motion for an Order that
                                              )
15                                            )       Disqualifies the Hon. Judge Joseph C.
                                              )
16        Mr. Denis Richard McDonough in his )        Spero from judging all my lawsuits;
          capacity as a Secretary of the U.S. )
17        Department of Veterans Affairs      )       the Civil Local Rule 7-11.
                                              )
18        810 Vermont Avenue, NW,             )
          Washington, D.C. 20420              )
19                                            )       Location: Courtroom F – 15th Floor
                         Defendant            )
20                                            )       450 Golden Gate Avenue,
     Facility:                                )
21                                            )       San Francisco, CA 94102
             New Mexico VA Healthcare System )
22           1501 San Pedro Drive, S.E.       )       Judge: The Hon. Chief Magistrate
             Albuquerque, NM, 87108           )
23                                            )              Judge Joseph C. Spero
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
                                              )
27                                            )

28
                                             Page 1 of 5

              Additional Information, disqualify Judge Spero, case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 370 Filed 05/01/21 Page 2 of 5



 1          Plaintiff-Appellant Tatyana Drevaleva is submitting Additional Information to my April

 2   30, 2021 Administrative Motion for an Order that immediately and permanently disqualifies the

 3   Hon. Judge Joseph C. Spero from judging all my lawsuits against the U.S. Department of

 4   Veterans Affairs.

 5          On March 20, 2021, I filed an Administrative Motion for an Order that immediately

 6   disqualifies Attorney Robinson from representing the U.S. Department of Veterans Affairs in my

 7   lawsuits (Doc. No. 326.) I explained that Robinson had intentionally and maliciously used

 8   dilatory tactics in all my five lawsuits. I also explained that I suspected that the alleged

 9   Declaration of Carla Dunkelberger (Doc. No. 50-1 and 50-2) could have possibly been a

10   fabricated piece of evidence. On March 22, 2021, the Hon. Judge Haywood S. Gilliam denied

11   my Administrative Motion and kept Robinson in my lawsuits (Doc. No. 328.)

12          On April 05, 2021, I filed the Second Administrative Motion for an Order that

13   disqualifies Robinson from representing the U.S. Department of Veterans Affairs (Doc. No.

14   347.) I explained to the Hon. Judge Joseph Spero that Robinson was a criminal, that she

15   intentionally and maliciously harmed me during the litigations of my lawsuits, and I suspected

16   that the alleged Declaration of Carla Dunkelberger (Doc. No. 50-1 and 50-2) was a fabricated

17   piece of evidence, and I suspected that Ms. Dunkelberger herself could have not possibly

18   redacted the Exhibits to this Declaration. On April 05, 2021, the Hon. Judge Joseph Spero denied

19   my Administrative Motion, refused to disqualify Robinson from representing the U.S.

20   Department of Veterans Affairs, and prohibited me to file more Motions before the April 30,

21   2021 Case Management Conference (Doc. No. 349.)

22          On April 11, 2021, I filed a Request for Permission to File a Third Administrative Motion

23   for an Order that Immediately Disqualifies Attorney Ms. Kimberly Robinson from Participating

24   in the April 30, 2021 Case Management Conference, that Prohibits Robinson to File a Case

25   Management Statement, and that Directs the U.S. Department of Justice to Appoint Another

26   Lawyer for Representing the U.S. Department of Veterans Affairs in My Lawsuits. I explained
27   that Robinson has criminally, consistently and maliciously used the dilatory tactics that were

28   aimed to mislead the Court and to delay a fair resolution of all my lawsuits (Doc. No. 352.) I
                                              Page 2 of 5

              Additional Information, disqualify Judge Spero, case No. 3:18-cv-03748-JCS
               Case 3:18-cv-03748-JCS Document 370 Filed 05/01/21 Page 3 of 5



 1   explained that, pursuant to 38 CFR § 18b.15, the Court has a mandatory obligation to remove the

 2   Attorney who uses dilatory tactics. On April 12, 2021, Spero denied my request and kept

 3   Robinson in my case.

 4           On April 30, 2021, during the Case Management Conference, I specifically stated that

 5   Robinson was a criminal, that she severely harmed me throughout all litigations, and I asked

 6   Spero to remove Robinson from representing the U.S. Department of Veterans Affairs. Spero

 7   denied my requests, and he kept Robinson in my lawsuits.

 8           During the April 30, 2021 Case Management Conference, Spero specifically asked

 9   Robinson how she is going to respond to my related lawsuits No. 3:21-cv-00500-JCS and 3:21-

10   cv-00684-JCS.

11           On April 30, 2021, Spero denied my request to appoint a Counsel (Doc. No. 368)

12   asserting that “The Court has limited resources to appoint counsel in civil cases, and is not

13   persuaded that this case warrants appointment of counsel at this time.” However, during the

14   April 30, 2021 Case Management Conference, Spero announced that the Parties are welcome to

15   conduct Discovery. How in the World can I conduct Discovery if I am in California and all

16   witnesses are in New Mexico?

17           Spero didn’t care that it would be impossible for me to conduct Discovery from the State

18   of California, and that I wouldn’t be able to depose witnesses who reside in New Mexico.

19           On April 30, 2021, Spero announced about his intention to allow Robinson to file a

20   Motion for Summary Judgment. Spero didn’t care that on November 18, 2020 the 9th Circuit

21   already held that I was entitled to Summary Judgment for my Title VII claim and for my
22   Rehabilitation Act claim. Therefore, regardless of what Robinson writes in her possible Motion
23   for Summary Judgment, this Motion will be frivolous and will be denied. However, Spero

24   doesn’t care. Spero’s intention is only to continue the best traditions of torturing and humiliating

25   me as both Alsup and Robinson did. Spero doesn’t care that I urgently need Preliminary

26   Injunction, and he is indifferent to the fact that currently I can’t obtain a treatment of my
27   disability.

28
                                                Page 3 of 5

               Additional Information, disqualify Judge Spero, case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 370 Filed 05/01/21 Page 4 of 5



 1          Spero only wants to unnecessary severely delay affair and speedy resolution of my

 2   lawsuit No. 3:18-cv-03748-JCS.

 3          I believe that Spero doesn’t want to appoint a Counsel to assist me to litigate my lawsuits

 4   for the following reasons:

 5          1) To hide the fact that the alleged Declaration of Carla Dunkelberger could possibly be

 6              a fabricated piece of evidence

 7          2) To prevent me from the opportunity to depose witnesses who reside in New Mexico

 8          3) To compel me to spend an enormous amount of time litigating my lawsuit myself.

 9              Spero doesn’t care that, while I am litigating my lawsuits, I can’t study, I can’t get a

10              better paid job, I can’t earn money, and I can’t achieve my goals. Spero only wants to

11              defend the Federal Government at all costs no matter what facts of the case are and no

12              matter what the 9th Circuit already said about my Appeal No. 19-16395

13          4) To allow Robinson to continue her criminal dilatory tactics that are aimed to harm me

14              and to delay a fair resolution of my lawsuits.

15

16          I got very much disappointed with the Hon. Judge Joseph Spero. He might have been

17   good for other litigants. While I admire the testimonies about the Hon. Judge Joseph Spero in

18   The Robing Room, and while I really wanted Judge Spero to be my Judge, I got very much
19   disappointed with Spero’s rulings in my lawsuit No. 3:18-cv-03748-JCS.

20          I don’t believe that Judge Spero is fair to me. I believe that he wants to intentionally and

21   maliciously delay a fair resolution of my lawsuit, to prevent me from conducting Discovery, and

22   to find a way to grant Robinson’s Motion for Summary Judgment.

23          For the reasons stated above, I am respectfully asking the U.S. District Court for the

24   Northern District of California to disqualify the Hon. Judge Joseph Spero from judging my

25   lawsuits against the U.S. Department of Veterans Affairs.

26
27          I declare under the penalty of perjury and under the Federal laws that all foregoing is true

28   and correct. Executed at San Francisco, CA on May 01, 2021.
                                                 Page 4 of 5

              Additional Information, disqualify Judge Spero, case No. 3:18-cv-03748-JCS
      Case 3:18-cv-03748-JCS Document 370 Filed 05/01/21 Page 5 of 5



 1   Respectfully submitted,

 2

 3   s/ Tatyana Drevaleva

 4

 5   Plaintiff Pro Se

 6

 7   May 01, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                     Page 5 of 5

      Additional Information, disqualify Judge Spero, case No. 3:18-cv-03748-JCS
